DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

	Applicant’s Preliminary Amendment filed April 25, 2019 is presented for examination. Claims 1-19 are pending. Claim 1 is an independent claim. Claims 9, 11, 16 and 17 are amended. This Office Action is Non-Final.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



s 1-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chang et al. (hereinafter "Chang") US Patent Application Publication No. 2017/0078513. 

Referring to claim 1, Chang teaches a display panel [LCD 400, 500 of fig. 5A-5B; 0060] comprising: 
a plurality of sub-pixel units [sub-pixels 442, 444, 446 of fig. 6-8; 0067-0070]; and 
a plurality of photosensitive detection units corresponding to the plurality of sub-pixel units respectively [ISP 100 including sensor pixels 120 of fig. 2; 0048-0049 corresponding to sub-pixel 442, 444, 446 of fig. 6-8, 0067-0070];
wherein one of the plurality of the photosensitive detection units comprises at least two photosensitive sensors [photosensitive layer 124 may be a dual-band sensor, having two pin structures, 0057; 0067-0070; 121SD and 121DS are in the sensor pixel 120 of fig. 4A-4B, 0054-0057].

Referring to claim 2, Chang teaches the invention substantially as claimed, wherein photosensitivity of each of the at least two photosensitive sensors in a same photosensitive detection unit is different from one another [121SD and 121DS are in the sensor pixel 120 of fig. 4A-4B]. 

Referring to claim 3, Chang teaches the invention substantially as claimed, wherein a light receiving area of each of the at least two photosensitive sensors in the same photosensitive detection unit is different from one another [121SD and 121DS are in the sensor pixel 120 of fig. 4A-4B]. 

Referring to claim 4, Chang teaches the invention substantially as claimed, wherein an area of a photosensitive 16 surface of each of the at least two photosensitive sensors in the same photosensitive detection unit is different from one another, and the area of the photosensitive surface is the light receiving area [bypassing sensor pixels 120 and through non-sensor pixel regions 150 of fig. 2; 0048-0051]. 

Referring to claim 5, Chang teaches the invention substantially as claimed, wherein an area of a photosensitive surface of each of the at least two photosensitive sensors in the same photosensitive detection unit is the same, and at least one of photosensitive surfaces of the at least two photosensitive sensors in the same photosensitive detection unit is provided with a shielding layer [protective layer 126 of fig. 3; 0050-0053]. 

Referring to claim 6, Chang teaches the invention substantially as claimed, wherein at least two of the photosensitive surfaces of the at least two photosensitive sensors in the same photosensitive detection unit are provided with shielding layers respectively, each of the shielding layers has an opening region of a different size, and an area of the opening region is the light receiving area [hole, 0009; 0055; 0075-0077]. 

Referring to claim 7, Chang teaches the invention substantially as claimed, wherein each of the shielding layers is a metal layer or a black matrix [black matrix of fig. 6-8; 0011; 0033-0035]. 



Referring to claim 9, Chang teaches the invention substantially as claimed, wherein
the plurality of photosensitive detection units is located between adjacent columns of the sub-pixel units [sensor pixels 120 are separated with each other by about 2D/3 of fig. 8; 0067]. 

	Referring to claim 10, Chang teaches the invention substantially as claimed, wherein
 distances between each of the photosensitive sensors in the same photosensitive detection unit and an adjacent sub-pixel unit corresponding to the photosensitive detection unit are different [distance P, 0049; sensor pixels 120 are separated with each other by about 2D/3 of fig. 8; 0067]. 

Referring to claim 11, Chang teaches the invention substantially as claimed, wherein the
photosensitive detection units are located between adjacent rows of the sub-pixel units [120 of fig. 8].

Referring to claim 12, Chang teaches the invention substantially as claimed, wherein the at least two photosensitive sensors in a photosensitive detection unit are located on two sides of a sub-pixel unit corresponding to the photosensitive detection unit respectively [two opposite sides of 121C of fig. 4A-4B; 0054; 0077-0078]. 



Referring to claim 14, Chang teaches the invention substantially as claimed, wherein the photosensitive detection units are in one-to-one correspondence with the sub-pixel units [ISP 100 including sensor pixels 120 of fig. 2; 0048-0049 corresponding to sub-pixel 442, 444, 446 of fig. 6-8, 0067-0070]. 

Referring to claim 15, Chang teaches the invention substantially as claimed, wherein one of the plurality of the photosensitive detection units comprises three photosensitive sensors [three sensor pixels in 1 row or column of fig. 7]. 

Referring to claim 16, Chang teaches the invention substantially as claimed, comprising 
a display apparatus [1110, 1210, 1310 of fig. 11-13].

Allowable Subject Matter
Claims 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Referring to claim 17, the limitations of a  driving method of the display panel comprising acquiring electric signals outputted by the at least two photosensitive sensors in a photosensitive detection unit corresponding to a sub-pixel unit; determining an actual value of brightness of light emitted by the sub-pixel unit based on photosensitivity of the at least two photosensitive sensors in the photosensitive detection unit and the electric signals outputted by the photosensitive sensors; and adjusting a driving voltage of the sub-pixel unit based on the determined actual value of brightness of light emitted by the sub-pixel unit and a calibration value of brightness of the sub-pixel unit, taken together with other limitations of claim 1, have not been disclosed in the prior art of record.
Claims 18 and 19 further limiting to claim 17 are also objected to.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUY N PARDO whose telephone number is (571)272-4082. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/THUY N PARDO/Primary Examiner, Art Unit 2691